Exhibit 10.17

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT is made as of this 1st day of September, 2011 by and between NN,
Inc., a Delaware Corporation with its principal place of business in Johnson
City, Tennessee (the “Company”), and Thomas C. Burwell, Jr. (the “Executive”).

WITNESSETH:

WHEREAS, in recognition of the value of the Executive’s experience and expertise
and desire to continue Executive’s employment as Vice President, Chief
Accounting Officer and Corporate Controller of the Company, the Company and
Executive previously entered into an Executive Employment Agreement (the “Prior
Agreement”); and

WHEREAS, the parties wish to revise the Prior Agreement; and

WHEREAS, the Company and the Executive mutually desire that their employment
relationship be set forth under the terms of this written amended and restated
Employment Agreement;

NOW, THEREFORE, in consideration of the foregoing and of the promises, covenants
and mutual agreements set forth below, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree that the Prior Agreement is null and void and
that the terms of their employment relationship are as follows:

 

1. Employment. The Company agrees to employ the Executive, and the Executive
agrees to be employed by the Company, on the terms and conditions set forth
herein.

 

2. Term of Employment. The employment of the Executive by the Company as
provided herein shall commence on September 1, 2011, and end on September 1,
2012 unless further extended or sooner terminated as hereinafter provided. On
September 1, 2012 and on September 1 of each year thereafter, the term of the
Executive’s employment hereunder shall be extended automatically one
(1) additional year, unless at least six (6) months prior to the date of such
automatic extension the Company shall have delivered to the Executive or the
Executive shall have delivered to the Company written notice that the term of
the Executive’s employment hereunder shall not be extended.

 

3. Position and Duties. The Executive shall serve as the Corporate Controller of
the Company with responsibilities and authority as may from time to time be
assigned by the Chief Executive Officer and/or the Board of Directors of the
Company. Executive agrees to perform faithfully and industriously the duties
which the Company may assign to him. The Executive shall devote substantially
all of his working time and efforts to the business affairs of the Company, to
the exclusion of all other employment or business interest other than passive
personal investments, charitable, religious or civic activities. Executive may
not engage, directly or indirectly, in any other business or businesses, whether
or not similar to that of the Company, except with the consent of the Chief
Executive Officer and the Board of Directors of the Company.



--------------------------------------------------------------------------------

4. Compensation and Benefits. In consideration of the Executive’s performance of
his duties hereunder, the Company shall provide the Executive with the following
compensation and benefits during the term of his employment hereunder.

 

  (a) Base Salary. The Company shall pay to the Executive an aggregate base
salary at a rate of 160,000 Dollars ($160,000) per annum, payable in accordance
with the Company’s normal payroll practices. Such base salary may be increased
from time to time by the Board of Directors in accordance with the normal
business practices of the Company.

 

  (b) Expenses. The Company, as applicable, shall promptly reimburse the
Executive for all reasonable out-of-pocket expenses incurred by the Executive in
his performance of services hereunder, including all such expenses of travel and
entertainment, provided that such expenses are incurred, accounted for and
documented in accordance with the Company’s regular policies and in compliance
with IRS Guidelines. The Company reserves the right to establish limits on the
types or amounts of business expenses that the Executive may incur.

 

  (c) Employee Benefits. The Executive shall be entitled to continue to
participate in all Company employee benefit plans for which he is eligible,
subject to the rules and regulations applicable thereto, which were in effect on
the date hereof (including, but not limited to, life, disability, and health
insurance plans and programs and savings plans and programs) as such plans may
continue or be altered by the Company Board of Directors from time to time at
the Board’s discretion.

 

  (d) Vacation and Other Absences. The Executive shall receive reasonable and
customary vacation in each calendar year during the term of this Agreement, in
accordance with the Company’s present policies. The Executive shall also receive
all paid absences for holidays or illnesses in accordance with the Company’s
applicable plans, policies or provisions.

 

5. Termination. Except for the provisions of Paragraphs 7, 8, 9, 10, and 11,
which shall continue in full force and effect, this Agreement shall terminate
upon the first to occur of the following:

 

  (a) The death of Executive;

 

  (b) The permanent Disability of Executive, as defined in Paragraph 6(a)(iv);

 

  (c) Termination of Executive’s employment by Company “For Cause” as defined in
Paragraph 6(a)(i);

 

  (d) Separation From Service with the Company other than For Cause or
Separation From Service with the Company by Executive with “Good Reason” as
defined in Paragraph 6(a)(ii). The Company reserves the right to terminate the
Executive at any time, subject to the Company’s obligation to pay the Executive
compensation as otherwise provided for herein; or

 

2



--------------------------------------------------------------------------------

  (e) Separation From Service with the Company following a “Change in Control”
as defined in Paragraph 6(a)(iii) and as provided in Paragraph 6(d)(i); or

 

  (f) Termination of employment with the Company by Executive without Good
Reason, provided that Executive shall give written notice of his voluntary
termination in accordance with Paragraph 6(a)(v). Upon receipt of notice of
intended termination given by Executive, the Company reserves the right to
terminate the Executive’s employment, effective immediately.

 

6. Compensation and Benefits in the Event of Termination or Separation From
Service. In the event of the termination of the Executive’s employment or a
Separation From Service, as applicable, during the term of this Agreement or any
renewal thereof, compensation and benefits shall be paid as set forth below.

 

  (a) Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated:

 

  (i) The term “For Cause” shall include, but shall not be limited to (A) the
failure of the Executive to perform the Executive’s duties under this Agreement
(other than as a result of physical or mental illness or injury), which failure,
if correctable, and provided it does not constitute willful misconduct or gross
negligence described in Subsection B below, remains uncorrected for 10 days
following written notice to Executive by the President or the Board of Directors
of the Company of such breach; (B) willful misconduct or gross negligence by the
Executive, in either case that results in material damage to the business or
reputation of the Company; (C) a material breach by Executive of this Agreement
which, if correctable, remains uncorrected for 10 days following written notice
to Executive by the Board of Directors of the Company of such breach; or (D) the
Executive is convicted of a felony or any other crime involving moral turpitude
(whether or not in connection with the performance by Executive of his duties
under this Agreement).

 

  (ii) The term “Good Reason” shall mean either:

 

  (A) assignment to the Executive of any duties inconsistent with Executive’s
position duties, responsibilities, title or office, or any other action by the
Company that results in a material diminution in the Executive’s position,
authority, duties or responsibilities, excluding in each case any assignment or
action that is remedied by the Company within 10 days after receipt of notice
thereof from the Executive; or

 

  (B) any material failure by the Company to comply with this Agreement, other
than a failure that is remedied by the Company within 10 days after receipt of
notice thereof from the Executive.

 

3



--------------------------------------------------------------------------------

  (iii) The term “Change in Control” shall mean either:

 

  (A) A person, corporation, entity or group (1) makes a tender or exchange
offer for the issued and outstanding voting stock of the Company’s parent, NN,
Inc., (“NN”) and beneficially owns fifty percent (50%) or more of the issued and
outstanding voting stock of NN after such tender or exchange offer, or
(2) acquires, directly or indirectly, the beneficial ownership of fifty percent
(50%) or more of the issued and outstanding voting stock of NN in a single
transaction or a series of transactions (other than any person, corporation,
entity or group for which a Schedule 13G is on file with the Securities and
Exchange Commission, so long as such person, corporation, entity or group has
beneficial ownership of less than fifty percent (50%) of the issued and
outstanding voting stock of NN); or

 

  (B) NN is a party to a merger, consolidation or similar transaction and
following such transaction, fifty percent (50%) or more of the issued and
outstanding voting stock of the resulting entity is not beneficially owned by
those persons, corporations or entities that constituted the stockholders of NN
immediately prior to the transaction; or

 

  (C) NN sells fifty percent (50%) or more of its assets to any other person or
persons (other than an affiliate or affiliates of the NN); or

 

  (D) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least seventy-five
percent (75%) of the Board of Directors of NN; provided, however, that any
individual becoming a director subsequent to the date hereof, whose election or
nomination was approved by a majority of the directors than comprising the
Incumbent Board, shall be considered a member of the Incumbent Board, but not
including any individual whose initial board membership is a result of an actual
or threatened election contest (as that term is used in Rule 14a-11 promulgated
under the Securities Act of 1934, as amended) or an actual or threatened
solicitation of proxies or consents by or on behalf of a party other than the
Board.

It is not intended that a Change in Control will serve as an event which
entitles Executive to any payment hereunder.

 

4



--------------------------------------------------------------------------------

  (iv) The term “Disability” shall mean the Executive: (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months; or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees or directors of the Company. Medical
determination of Disability may be made by either the Social Security
Administration or by the provider of an accident or health plan covering
employees or directors of the Company provided that the definition of
“disability” applied under such disability insurance program complies with the
requirements of the preceding sentence. Upon the request of the plan
administrator, the Executive must submit proof to the plan administrator of the
Social Security Administration’s or the provider’s determination.

 

  (v) The term “Notice of Termination” shall mean a written notice which shall
include the specific termination provision under this Agreement relied upon, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment. Any purported
termination of the Executive’s employment hereunder by action of either party
shall be communicated by delivery of a Notice of Termination to the other party.
Any termination by Executive of his employment without Good Reason shall be made
on not less than 14 days’ notice.

 

  (vi) The term “Separation From Service” shall mean the termination of the
Executive’s employment with the Company for reasons other than death or
Disability. Whether a Separation from Service takes place is determined based on
the facts and circumstances surrounding the termination of the Employee’s
employment and whether the Company and the Executive intended for the Executive
to provide significant services for the Company following such termination. A
change in the Executive’s employment status will not be considered a Separation
from Service if:

 

  (A) the Executive continues to provide services as an employee of the Company
at an annual rate that is twenty percent (20%) or more of the services rendered,
on average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period) and the
annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or

 

5



--------------------------------------------------------------------------------

  (B) the Executive continues to provide services to the Company in a capacity
other than as an employee of the Company at an annual rate that is fifty percent
(50%) or more of the services rendered, on average, during the immediately
preceding three full calendar years of employment (or if employed less than
three years, such lesser period) and the annual remuneration for such services
is fifty percent (50%) or more of the average annual remuneration earned during
the final three full calendar years of employment (or if less, such lesser
period).

 

  (vii) The term “Specified Employee” shall mean a key employee (as defined in
Section 416(i) of the Code without regard to paragraph 5 thereof) of the Company
if any stock of the Company is publicly traded on an established securities
market or otherwise.

 

  (b) Separation From Service By Company Not For Cause Or By Executive With Good
Reason Prior To A Change In Control. In the event Executive incurs a termination
of employment by action of the Company without Cause prior to a Change in
Control, or by the Executive with Good Reason prior to a Change in Control, then
upon a Separation From Service the Executive shall be entitled to receive:
(1) The annual salary due to him through the date of termination of his
employment which occurs in connection with the Separation From Service. In
addition, Executive shall be entitled to receive an amount equal to one year of
his Annual Salary in effect on the date of termination of his employment which
occurs in connection with the Separation From Service, payable (except as
provided in Paragraph 6(e)) in accordance with the Company’s regular payroll
procedures over the 12-month period following the Executive’s Separation From
Service. (2) Any vested rights of Executive shall be paid to Executive in
accordance with the Company’s plans, programs or policies. (3) The Company shall
promptly reimburse Executive for any and all reimbursable business expenses (to
the extent not already reimbursed) upon Executive’s properly accounting for the
same. (4) The Company shall pay to Executive an additional amount of $12,000
payable in installments in accordance with the Company’s normal payroll
practices to assist with the Executive’s transition from employment.

 

  (c) Termination By The Company For Cause Or By The Executive Without Good
Reason. In the event the Executive’s employment hereunder is terminated (A) by
action of the Company for Cause; (B) by action of the Executive without Good
Reason; or (C) by reason of the Executive’s death, Disability or retirement, the
following compensation and benefits shall be paid and provided the Executive (or
his beneficiary):

 

  (1) The Executive’s annual salary provided under Paragraph 5(a) through the
date of termination, at the annual rate in effect at the time the Notice of
Termination is given (or death occurs), to the extent unpaid prior to such Date
of Termination;

 

6



--------------------------------------------------------------------------------

  (2) Any vested rights of Executive shall be paid to Executive or in accordance
with the Company’s plans, programs or policies. Without limiting the foregoing,
in the event of the termination of Executive’s employment due to death or
disability, the rights and benefits of Executive (or his designated beneficiary
or representatives, as applicable) under any Company life, health and long-term
disability plans and policies shall be determined in accordance with the terms
and provisions of such plans and policies; and

 

  (3) The Company shall promptly reimburse Executive for any and all
reimbursable business expenses (to the extent not already reimbursed) upon
Executive’s properly accounting for the same.

 

  (d) Separation From Service Following a Change in Control

 

  (i) Severance Benefits. In the event that Executive incurs a termination of
employment coincident with or followed by a Separation From Service, in either
event within two (2) years following a “Change in Control” (as defined in
Paragraph 6(a)(iii)) and such termination or Separation From Service is either
(i) Without Cause (as defined below), or (ii) is a Constructive Termination (as
defined below), Executive shall receive, in addition to all compensation due and
payable to or accrued for the benefit of Executive:

 

  (A) a lump sum payment equal to an amount set forth on Schedule A to this
Agreement (“Severance Payment”). The Severance payment shall be made by wire
transfer or immediately available funds to an account designated by Executive
within seven (7) business days following the date of the Separation From
Service, except as provided in Paragraph 6(e) with respect to payments to
Specified Employees;

 

  (B) a payment equal to the annual bonus to which Executive would have been
entitled but for Executive’s termination of employment in connection with the
Separation From Service, for the year of Executive’s termination; pro-rated for
the portion of the year during which he was employed by the Company (“Pro-rated
Bonus”). The Pro-rated Bonus shall be payable to Executive within seventy-five
(75) days following Executive’s Separation From Service, except as provided in
Paragraph 6(e); and

 

  (C) an additional lump sum amount of $12,000 to assist with the Executive’s
transition from employment.

The Severance Payment, Pro-rated Bonus and Insurance Benefits are collectively
referred to in this Agreement as the “Severance Benefit.”

 

7



--------------------------------------------------------------------------------

(ii) Termination or Separation From Service Without Cause. For purposes of this
subparagraph 6(d), “Without Cause” shall mean termination of Executive by the
Company for reasons other than: (i) the willful, persistent failure of Executive
(after ten (10) days written notice and a reasonable opportunity to cure ) to
perform his material duties for reasons other than death or disability; (ii) the
breach by Executive of any material provision of this Agreement; or
(iii) Executive’s conviction of a felony involving dishonesty, deceit or moral
turpitude by a trial court of competent jurisdiction, whether or not appeal is
taken.

(iii) Constructive Termination. For purposes of this subparagraph 6(d)
“Constructive Termination” shall mean: (1) a material, adverse change of
Executive’s responsibilities, authority, status, position, offices, titles,
duties or reporting requirements (including directorships); (2) an adverse
change in Executive’s annual compensation and benefits; (3) a requirement to
relocate in excess of fifty (50) miles from the Executive’s then current place
of employment; or (4) the breach by the Company of any material provision of
this Agreement, other than a breach that is remedied by the Company within 10
days after receipt of notice thereof from Executive. For purposes of this
definition, Executive’s responsibilities, authority, status, position, offices,
titles, duties and reporting requirements are to be determined as of the date of
this Agreement.

(iv) Other Severance Benefits. The Severance Benefit payable to Executive
pursuant to this subparagraph 6(d) shall be reduced by any severance benefits to
which Executive is entitled under the Company’s severance policies for
terminated employees generally or any termination payments otherwise payable
under this Agreement.

(v) Excise Tax.

 

  (A) Notwithstanding anything to the contrary set forth in this Agreement, in
no event shall a Severance Benefit payable pursuant to this Paragraph 6(d)
exceed an amount equal to the lesser of (i) 2.99 times the “base amount” (as
defined in Section 280G(b)(3) of the Internal Revenue Code) of Executive’s
compensation, or (ii) such other amount which would constitute a “parachute
payment” (as defined in Section 280G of the Code). In the event that it shall be
determined that any Severance Benefit to Executive (whether paid or payable or
distributed or distributable) would be subject to the excise tax imposed by
Section 4999 of the Code, or any successor provision thereto (the “Excise Tax”),
then Executive shall be entitled to receive from the Company an additional
payment (the “Gross-Up Payment”) in an amount such that the net amount of the
Severance Benefit and the Gross-Up Payment retained by the Executive after
calculation and deduction of all Excise Taxes (including any interest or
penalties imposed with respect to such taxes) or the Gross-Up Payment provided
for in this Section, and taking into account any lost or reduced tax deductions
on account of the Gross-Up payment, shall be equal to the Severance Benefit.

 

8



--------------------------------------------------------------------------------

  (B) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
after Executive is informed in writing of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid. Executive shall not pay such claim prior to the expiration
of the 30-day period following the date on which Executive gives such notice to
the Company (or such shorter period ending on the date that any payment of
taxes, interest and/or penalties with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:

 

  (1) give the Company any information reasonably requested by the Company
relating to such claim;

 

  (2) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

 

  (3) cooperate with the Company in good faith in order to effectively contest
such claim; and

 

  (4) permit the Company to participate in any proceedings relating to such
claims;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify Executive for and hold Executive harmless
from, on an after-tax basis, any Excise Tax or income tax (including interest
and penalties with respect thereto) imposed as a result of such representation
and payment of all related costs and expenses. Without limiting the foregoing
provisions of this section, the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis, and shall

 

9



--------------------------------------------------------------------------------

indemnify Executive for and hold Executive harmless from, on an after-tax basis,
any Excise Tax or income tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance (including as a result of any forgiveness by
the Company of such advance); provided, further, that any extension of the
statute of limitations relating to the payment of taxes for the taxable year of
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and Executive shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority.

 

  (e) Payments to Specified Employees. Notwithstanding the foregoing provisions
which normally require payment of certain elements of compensation within a
stated period after a Separation From Service, in no event shall any payment to
a Specified Employee of compensation which is subject to Internal Revenue Code
Section 409A be made prior to the date which is six (6) months and one (1) day
after the date of such Separation From Service. Any amount otherwise required to
be paid within such payment suspension period shall be paid in a lump sum on the
date the suspension period lapses or, if such date is not a regular business day
of the Company, on the first regular business day of the Company which follows
the expiration of the payment suspension period.

 

  (f) Continuation of Benefits. Following the termination of Executive’s
employment hereunder, the Executive shall have the right to continue in the
Company’s group health insurance plan or other Company benefit program as may be
required by COBRA or any other federal or state law or regulation.

 

  (g) Limit on Company Liability. Except as expressly set forth in this
Paragraph 6, the Company shall have no obligation to Executive under this
Agreement following a termination of Executive’s employment with the Company.
Without limiting the generality of the provision of the foregoing sentence, the
Company shall not, following a termination of Executive’s employment with the
Company, have any obligation to provide any further benefit to Executive or make
any further contribution for Executive’s benefit except as provided in this
paragraph 6.

 

  7.

Disclosure of Confidential Information. The Company has developed confidential
information, strategies and programs, which include customer lists, prospects,
lists, expansion and acquisition plans, market research, sales systems,
marketing programs, computer systems and programs, product development
strategies, manufacturing strategies and techniques, budgets, pricing
strategies, identity and requirements of national accounts, customer lists,
methods of operating, service systems, training programs and methods, other
trade secrets and information about the business in which the Company is engaged
that is not known to the public and gives the Company an opportunity to obtain
an advantage over competitors who do not know of such

 

10



--------------------------------------------------------------------------------

  information (collectively, “Confidential Information”). In performing duties
for the Company, Executive regularly will be exposed to and work with
Confidential Information. Executive acknowledges that such Confidential
Information is critical to the Company’s success and that the Company has
invested substantial sums of money in developing the Confidential Information.
While Executive is employed by the Company and after such employment ends for
any reason, Executive will never reproduce, publish, disclose, use, reveal, show
or otherwise communicate to any person or entity any Confidential Information
unless specifically directed by the Company to do so in writing. Executive
agrees that whenever Executive’s employment with the Company ends for any
reason, all documents containing or referring to Confidential Information as may
be in Executive’s possession or control will be delivered by Executive to the
Company immediately, with no request being required.

 

  8. Non-Interference with Personnel Relations. While Executive is employed by
the Company and for twenty-four (24) months after such employment ends for any
reason, Executive acting either directly or indirectly, or through any other
person, firm, or corporation, will not hire contract with or employ any employee
of the Company or induce or attempt to induce or influence any employee of the
Company to terminate employment with the Company. However, this provision shall
not apply to Executive in the case of the solicitation of his or her immediate
family members.

 

  9. Non-Competition. While Executive is employed by the Company and for
twenty-four (24) months after such employment ends for any reason, Executive
will not, directly or indirectly, or through any other person, firm or
corporation (i) be employed by, consult for, have any ownership interest in or
engage in any activity on behalf of any competing business, or (ii) call on,
solicit or communicate with any of the Company’s customers (whether actual or
potential) for the purpose of selling precision steel balls and rollers and
other related items to such customer other than for the benefit of the Company.
As used in this Agreement, the term “competing business” means a business that
is a manufacturer and supplier of precision steel balls and rollers to
anti-friction bearing manufacturers (excluding any ball and roller manufacturers
who manufacture such products for use in their business or the business of their
affiliates and do not supply such products to third parties) and the term
“customer” means any customer (whether actual or potential) with whom Executive
or any other employee of the Company had business contact on behalf of the
Company during the eighteen (18) months immediately before Executive’s
employment with the Company ended. Notwithstanding the foregoing, this paragraph
shall not be construed to prohibit Executive from owning less than five percent
(5%) of the outstanding securities of a corporation which is publicly traded on
a securities exchange or over-the-counter.

 

  10. Notification to Subsequent Employers. Executive grants the Company the
right to notify any future employer or prospective employer of Executive
concerning the existence of and terms of this Agreement and grants the Company
the right to provide a copy of this Agreement to any such subsequent employer or
prospective employer.

 

11



--------------------------------------------------------------------------------

  11. Company Proprietary Rights.

 

  (a) Company to Retain Rights. Executive agrees that all right, title and
interest of every kind and nature whatsoever in and to copyrights, patents,
ideas, business or strategic plans and concepts, studies, presentations,
creations, inventions, writings, properties, discoveries and all other
intellectual property conceived by Executive during the term of this Agreement
and pertaining to or useful in or to (directly or indirectly) the activities of
the Company (collectively, “Company Intellectual Property”) shall become and
remain the exclusive property of the Company, and Executive shall have no
interest therein.

 

  (b) Further Assurances. At the request of the Company, Executive shall, at the
Company’s expense but without additional consideration, execute such documents
and perform such other acts as the Company may deem necessary or appropriate to
vest in the Company or its designee such title as Executive may have to all
Company Intellectual Property in which Executive may be able to claim any rights
by virtue of his employment under this Agreement.

 

  (c) Return of Material. Upon the termination of the Executive’s employment
under this Agreement, the Executive will promptly return to the Company all
copies of information protected by Paragraph 11(a) hereof which are in his
possession, custody or control, whether prepared by him or others, and the
Executive agrees that he shall not retain any of same.

 

  12. Representation and Warranty of Executive. Executive represents and
warrants to the Company that he is not now under any obligation, of a
contractual nature or otherwise, to any person, partnership, company or
corporation that is inconsistent or in conflict with this Agreement or which
would prevent, limit or impair in any way the performance by him of his
obligations hereunder.

 

  13. Withholding. Any provision of this Agreement to the contrary
notwithstanding, all payments made by the Company hereunder to the Executive or
his estate or beneficiaries shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Company may
reasonably determine should be withheld pursuant to any applicable law or
regulation. In lieu of withholding such amounts, the Company may accept other
provisions, provided that it has sufficient funds to pay all taxes required by
law to be withheld in respect of any or all such payments.

 

  14. Mitigation. The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against Executive or others. In no event
shall Executive be obligated to seek other employment or take any other action
by way of mitigation of the amounts payable to Executive under any of the
provisions of this agreement and such amounts shall not be reduced whether or
not Executive obtains other employment.

 

  15. Notices. All notices, requests, demands and other communications provided
for by this Agreement shall be in writing and shall be sufficiently given if and
when mailed in the continental United States by registered or certified mail, or
personally delivered to the party entitled thereto, at the address stated below
or to such changed address as the addressee may have given by a similar notice:

 

12



--------------------------------------------------------------------------------

  

To the Company:

  

William C. Kelly, Jr.

NN, Inc.

2000 Waters Edge Drive

Johnson City, TN 37604

   To the Executive:   

Thomas C. Burwell, Jr.

NN, Inc.

2000 Waters Edge Drive

Johnson City, TN 37604

 

  16. Successors: Binding Agreement. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in the form and substance satisfactory to the Executive, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement. For
purposes of this Agreement, “Company” shall include any successor to its
business and/or assets as aforesaid which executes and delivers the agreement
provided for in this Section or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.

This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amount would still be payable to him hereunder if he had continued
to live, all such amounts, except to the extent otherwise provided under this
Agreement, shall be paid in accordance with the terms of this Agreement to his
devisee, legatee or other designee, or if there be no such designee, to the
Executive’s estate.

 

  17. Modification, Waiver or Discharge. No provision of this Agreement may be
modified or discharged unless such modification or discharge is authorized by
the Board of Directors of the Company and is agreed to in writing, signed by the
Executive and by an officer of the Company duly authorized by the Board.
However, the Company may unilaterally revise the provisions of this Agreement
governed by the provisions of Internal Revenue Code Section 409A in order to
make the Agreement compliant therewith, and as necessary under any provision of
the Internal Revenue Code or any other federal or state statute or regulation to
prevent the imposition of any federal or state fine, tax, or penalty upon
Company or Executive that would result from the performance of any provisions of
this Agreement. No waiver by either party hereto of any breach by the other
party hereto of any condition or provision of this Agreement to be performed by
such other party will be deemed a waiver of similar or dissimilar provisions or
conditions at the time or at any time or at any prior or subsequent time.

 

13



--------------------------------------------------------------------------------

  18. Entire Agreement. This Agreement constitutes the entire understanding of
the parties hereto with respect to its subject matter and supersedes all prior
agreements between the parties hereto with respect to its subject matter,
including, but not limited to, all employment agreements, change of control
agreements, non-competition agreements or any other agreement related to
Executive’s employment with the Company; provided, however, nothing herein shall
affect the terms of the Indemnification Agreement entered into between the
Company and Executive dated July 21, 2011, which shall continue and remain in
full force and effect.

 

  19. Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Tennessee to the
extent federal law does not apply.

 

  20. Resolution of Disputes. Any dispute or claim arising out of or relating to
this Agreement shall be settled by final and binding arbitration in Johnson
City, Tennessee in accordance with the Commercial Arbitration rules of the
American Arbitration Association, and judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof. The fees
and expenses of the arbitration panel shall be equally borne by the Company and
Executive. Each party shall be liable for its own costs and expenses as a result
of any dispute related to this Agreement.

 

  21. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which latter provisions shall remain in full force
and effect.

 

  22. Compliance with Internal Revenue Code and Section 409A. This Agreement
shall at all times be administered and the provisions of this Agreement shall be
interpreted consistent with the requirements of the Internal Revenue Code,
including but not limited to Section 409A of the Code, and any and all
regulations thereunder, including such regulations as may be promulgated after
the effective date of this Agreement.

 

  23. No Adequate Remedy At Law; Costs to Prevailing Party. The Company and the
Executive recognize that each party may have no adequate remedy at law for
breach by the other of any of the agreements contained herein, and particularly
a breach of Paragraphs 7, 8, 9, or 11, and, in the event of any such breach, the
Company and the Executive hereby agree and consent that the other shall be
entitled to injunctive relief or other appropriate remedy to enforce performance
of such agreements.

 

  24. Non-Assignability. This Agreement, and the rights and obligations of the
parties hereunder, are personal and neither this Agreement, nor any right,
benefit or obligation of either party hereto, shall be subject to voluntary or
involuntary assignment, alienation or transfer, whether by operation of law or
otherwise, without the prior written consent of the other party; provided,
however, that the Company may assign this Agreement in connection with a merger
or consolidation involving the Company or a sale of substantially all of its
assets to the surviving corporation or purchaser, as the case may be, so long as
such assignee assumes the Company’s obligations hereunder.

 

14



--------------------------------------------------------------------------------

  25. Headings. The section headings contained in this Agreement are for
convenience of reference only and will not be deemed to control or affect the
meaning or construction of any provision of this Agreement. Reference to
Paragraphs are to Paragraphs in this Agreement.

 

  26. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but of which together will
constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Company (by action of its duly
authorized officers) have executed this Agreement as of the date first above
written.

 

NN, Inc.

By:

     

Roderick R. Baty, Chairman, Chief

Executive Officer, and President

Attest:                     

 

EXECUTIVE:      

Thomas C. Burwell, Jr.

 

16



--------------------------------------------------------------------------------

Schedule A

Executive’s Severance Payment subsequent to a Change in Control as provided in
Paragraph 6(d)(i) shall be a lump sum payment equal to:

 

  1. 2.0 times Executive’s base salary (as of the date of Executive’s
termination); plus

 

  2. 1.0 times Executive’s median bonus available at the following bonus target
percentage: 45%.

 

17